DETAILED ACTION
	Claims 1-15, 19 and 22-23 are currently pending.  Claims 16-18, 20 and 21 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-12, drawn to a polymeric microsphere (i.e. product).

Group 2, claim(s) 13-15, drawn to a method of preparing a polymeric microsphere (i.e. a process specially adapted for the manufacture of the said product).

Group 3, claim(s) 19 and 22-23, drawn to a method of culturing stem cells or stromal cells on a surface coated on a polymeric microsphere (i.e. a process of use of said product).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a polymeric microsphere comprising a thermally responsive monomer crosslinked with a functional group, wherein the functional group comprises at least one of a carboxylic acid functional group or an amine functional group, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Si et al (provided in the International Search Report, see IDS 6/25/2019).  
Si et al teaches preparing temperature responsive poly(N-isopropyl acrylamide-co-acrylic acid) [P(NIPAM-co-AAc] microspheres comprising N-isopropyl acrylamide (i.e. thermally responsive monomer) crosslinked with acrylic acid (AAc) (i.e. carboxylic functional group) (Abstract, page 348).  


Species Election
The Group 1 and Group 2 inventions contain claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The Group 1 species are as follows: 
1.   A polymeric microsphere, wherein the functional group is a carboxylic acid (claim 3);
2. A polymeric microsphere, wherein the functional group is an amine (claims 4-5).
The Group 1 species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The different polymeric microsphere species each have unique features and thus do not share the same or corresponding technical feature.  The polymeric microsphere of Group 1, species (1) requires the functional group is a carboxylic acid, which is not required by the polymeric microsphere of Group 1, species (2).  The Group 1, species (2) requires the functional group is an amine, which is not required by the polymeric microsphere of Group 1, species (1).  Therefore, unity of invention is lacking between the species a priori.  
If Applicant elects invention Group 1, Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.


The Group 2 species are as follows: 
1.   A method of preparing a polymeric microsphere comprising a thermally responsive monomer crosslinked with a functional group monomer,
wherein the stirring temperature is room temperature, and the initiator is ammonium persulfate and/or N,N,N',N'- tetramethvlethvlenediamine (claim 14);

2. A method of preparing a polymeric microsphere comprising a thermally responsive monomer crosslinked with a functional group monomer,
wherein the stirring temperature is in the range of 50°C to 70°C, and the initiator is 2,2'-azobis[2-(2-imidazolin-2-vl)propane]dihvdrochloride (claim 15).

The Group 2 species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The different method species each have unique features and thus do not share the same or corresponding technical feature.  The Group 2 method species (1) requires the stirring temperature is room temperature, and the initiator is ammonium persulfate and/or N,N,N',N'- tetramethvlethvlenediamine, which is not required by the Group 2, method species (2).  The Group 2, method species (2) requires the stirring temperature is in the range of 50°C to 70°C, and the initiator is 2,2'-azobis[2-(2-imidazolin-2-vl)propane]dihvdrochloride, which is not required by the Group 2, method species (1). Therefore, unity of invention is lacking between the species a priori.  
If Applicant elects invention Group 2, Applicant is required, in reply to this action, to elect a single method species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 13.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633